This Is the second appeal in this cause. See Blumberg Shoe Co. v. Phœnix Assurance Co., Ltd., 203 Ala. 551,84 So. 763, present term.
The defenses attempted to be set up in the special pleas in bar of recovery relate either to the question of appraisal or something dependent thereon. The same defense in substance was pleaded in abatement upon the former appeal, as will be noted by reference to amended plea 2, which appears in the statement of that case.
On the former appeal there was involved, as here, the construction of sections 4594, 4595 of the Code of 1907 as amended by Acts of 1911, p. 316.
That provisions in a fire insurance policy, similar to those here involved, requiring appraisal of the loss, have been held valid and binding is of course not questioned. Western Assurance Co. v. Hall Bros., 112 Ala. 318, 20 So. 447; Id.,120 Ala. 547, 24 So. 936, 74 Am. St. Rep. 48. But this court on former appeal referred to the fact that the act under consideration was passed for the protection of the people against combinations and conspiracies between insurers whereby rates of insurance are raised and fixed (Continental Ins. Co. v. Parkes, 142 Ala. 650, 39 So. 204), and the constitutionality of such a statute has been upheld as the legitimate exercise of the police powers of the state. So, therefore, the only question is the proper construction of this act. Speaking to this question, the court on the former appeal said:
"Giving to the first proviso the simple and ordinary import of the language used, we cannot escape the conviction that, assuming the existence of a valid and operative policy at the time of the loss, the Legislature intended to give to the assured his right of action upon the single condition expressed, viz. that he has filed proof of loss with the defendant company 15 days before the institution of his suit. The right of action is not conditioned upon the plaintiff's prior performance of any of the duties which, under the terms of the policy, are required of him after the occurrence of the loss, in order to perfect his right of action 60 days thereafter."
A very full and deliberate consideration was given to this act on the former appeal, and application for rehearing was denied. *Page 445 
The only pleas involved when the cause was previously before this court were the pleas in abatement, the substance of which are presented upon this appeal in the form of pleas in bar.
Presented either by plea in abatement or in bar, the only remaining question of merit relates to the proper construction of the amendatory act of April 7, 1911. But it is insisted by counsel for appellant that the former holding, to the effect that the plea in abatement was not well laid, is not decisive of this appeal, for the reason that the only question formerly presented was whether or not the suit had been prematurely brought because of failure to submit to appraisers, and that the court did not hold, as it was not called upon to hold, that the breach by the insured of the agreement to submit to appraisers, contained in the policy, did not bar recovery. In short, the argument is that, while under the holding of the court the plaintiffs had a right to bring the suit, it was not meant that they also had the right to maintain the suit. We think this is a distinction without any substantial foundation upon which to rest. We are of the opinion now, as we were when the cause was formerly here, that it was meant by the amended statute to give to the insured a right of action upon the single condition that he file proof of loss with the defendant company 15 days before the institution of the suit, and that by right of action this court meant the right also to maintain the action, so far as concerned any requirements of the policy subsequent to the loss. To give to the plaintiffs a right of action, and yet withhold from them the right to maintain the suit or the right to recover, would be but to give them a shadow and withhold the substance. Of course, it was not intended by the statute that plaintiffs be given a right of action where they had none before, and, in the language of the former opinion, "the existence of a valid and operative policy at the time of the loss" was assumed.
The argument of counsel for appellant, therefore, that the construction here given this act would authorize a recovery notwithstanding a breach on the part of the insured of the "iron-safe" clause of the policy, is not well made. Such a breach being established would deprive insured of a right of recovery, as he would not have at the time of the loss "a valid and operative policy," and to such situation the statute here in question would have no application. The statute was intended to relieve the insured of the obligations imposed upon them by the terms of the policy after the occurrence of the loss, except the requirement that they file proof of loss 15 days before the institution of suit.
We have again given careful consideration to the meaning of this amendatory act in the light of argument of counsel, so forcibly presented upon this appeal, but we are satisfied with the conclusions as stated upon the former appeal, and are fully persuaded that the matters set up in the pleas are insufficient either in abatement or in bar of this suit; and that the court below properly ruled in sustaining the demurrer thereto.
A review of the authorities and a further discussion of the question would serve no useful purpose.
We are of the opinion that the holding of this court upon former appeal is in fact decisive of this cause.
It results that the judgment of the court below will be affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and BROWN, JJ., concur.